Exhibit 10.3

EXECUTION VERSION

SECURITY AGREEMENT

This SECURITY AGREEMENT (this “Agreement”), dated as of June 17, 2009, is
entered into by ARENA PHARMACEUTICALS, INC. (“Obligor”) and the parties
identified on Schedule 1 hereto (together, the “Secured Party”).

W I T N E S S E T H:

WHEREAS, Obligor has entered into a Facility Agreement, dated as of the date
hereof (as, amended, modified, supplemented or superseded from time to time,
“Facility Agreement”), with the Secured Party;

NOW, THEREFORE, in consideration of the mutual agreements set forth herein,
Obligor and the Secured Party agree as follows:

1. GRANT OF SECURITY INTEREST.

(a) To secure payment and performance of the Obligations, Obligor hereby grants
to Secured Party a security interest in all property and interests in property
of Obligor, whether now owned or hereafter acquired or existing, and wherever
located (together with all other collateral security for the Obligations at any
time granted to or held or acquired by Secured Party, collectively, the
“Collateral”), including, without limitation, the following:

(i) all Accounts;

(ii) all Receivables;

(iii) all Equipment;

(iv) all General Intangibles;

(v) all Inventory;

(vi) all Investment Property; and

(vii) all proceeds and products of (i), (ii), (iii), (iv), (v) and (vi).

(b) Notwithstanding anything to the contrary contained in Section 1(a) above,
the types or items of Collateral described in such Section 1(a) shall not
include:

(i) more than 65% of the issued and outstanding voting capital stock of any
Subsidiary of Obligor that is incorporated or organized in a jurisdiction other
than the United States or any state or territory thereof or any lower threshold
of the voting capital stock of such Subsidiary if the grant by Obligor of a
security interest in such stock would result in adverse U.S. income tax
consequences for Obligor;

(ii) deposit accounts of Obligor listed on Schedule 2 previously pledged or
restricted (the “Pledged Accounts”), if the consent of the secured party is
required with respect to further pledges or restrictions thereof;

 

1.



--------------------------------------------------------------------------------

(iii) any permit, application, license, contract or other asset to the extent
and only to the extent that the granting of such security interest is expressly
prohibited by any applicable statute, law or regulation, or would constitute a
default under the permit, application, license, contract or other asset, as
applicable, as in effect on the date hereof, but only to the extent that such
prohibition or default is enforceable under applicable law (including Sections
9-406, 9-407 and 9-408 of the UCC); provided that upon the termination or
expiration of any such prohibition, such permit, application, license, contract
or other asset, as applicable, shall automatically be subject to the security
interest granted in favor of Secured Party hereunder and become part of the
Collateral; provided, further, that the foregoing shall not limit, impair or
otherwise affect Secured Party’s unconditional continuing security interest in
upon any rights or interests of Obligor in or to monies due or to become due
under any such permit, application, license, contract or other asset;

(iv) Equipment owned by Obligor on the date hereof or hereafter acquired and any
proceeds thereof that is subject to a Lien securing a purchase money obligation
or capital lease permitted to be incurred pursuant to Article V of the Facility
Agreement if the contract or other agreement in which such Lien is granted (or
the documentation providing for such purchase money obligation or capital lease)
validly prohibits the creation of any other Lien on such Equipment and proceeds;

(v) any intent-to-use trademark application to the extent and for so long as
creation by Obligor of a security interest therein would result in the loss by
Obligor of any material rights therein;

(vi) any assets sold by Obligor in compliance with the Facility Agreement;

(vii) any property of a person existing at the time such person is merged into
or consolidated with Obligor that is subject to a Lien permitted by Article V of
the Facility Agreement to the extent the contract or other agreement in which
such Lien is granted validly prohibits the creation of any other Lien on such
property;

(viii) margin stock (within the meaning of Regulation U issued by the Federal
Reserve Board (“FRB”)) to the extent the creation of a security interest therein
in favor of the Secured Party will result in a violation of Regulation U issued
by the FRB; and

(ix) motor vehicles and other equipment covered by certificates of title.

(c) Perfection of Security Interests.

(i) Obligor authorizes Secured Party (or its agent) to file at any time and from
time to time such financing statements with respect to the Collateral naming
Secured Party or its designee as the secured party and Obligor or any affiliate
of Obligor as debtor, as Secured Party may require, and including any other
information with respect to Obligor or otherwise required by part 5 of Article 9
of the UCC of such jurisdictions as Secured Party may determine, together with
any amendment and continuations with respect thereto, which authorization shall
apply to all financing statements filed on or after the Disbursement Date. In no
event shall Obligor at any time file while any Obligations remain outstanding,
or cause to be filed, any correction statement or termination statement with
respect to any financing statement (or amendment or continuation with respect
thereto) naming Secured Party or its designee as secured party and Obligor or
any affiliate of Obligor as debtor.

 

2.



--------------------------------------------------------------------------------

(ii) Obligor shall take any other actions reasonably requested by Secured Party
from time to time to cause the attachment and perfection of, and the ability of
Secured Party to enforce, the security interest of Secured Party in the
Collateral; provided, however, unless an Event of Default shall have occurred
and be continuing, the Obligor shall not be required to deliver or file any
account control agreements, intellectual property security agreements,
mortgages, leasehold mortgages, fixture filings, bailee letters or collateral
access agreements or physically deliver or otherwise provide control of any
Collateral to the Secured Party.

2. COVENANTS RELATING TO COLLATERAL; INDEBTEDNESS; DIVIDENDS. Obligor covenants
that:

(a) it will give Secured Party twenty (20) days’ prior written notice of any
change to its name;

(b) it will give Secured Party twenty (20) days’ prior written notice of any
change to its chief executive office or its mailing address; and

(c) it will give Secured Party twenty (20) days’ prior written notice of any
change to its type of organization, jurisdiction of organization or other legal
structure.

3. REMEDIES.

(a) Upon the occurrence and during the continuance of an Event of Default,
(i) Secured Party shall have the right to exercise any right and remedy provided
for herein, under the UCC and at law or equity generally, including, without
limitation, the right to foreclose the security interests granted herein and to
realize upon any Collateral by any available judicial procedure and/or to take
possession of and sell any or all of the Collateral with or without judicial
process; and (ii) with or without having the Collateral at the time or place of
sale, Secured Party may sell the Collateral, or any part thereof, at public or
private sale, at any time or place, in one or more sales, at such price or
prices, and upon such terms, either for cash, credit or future delivery, as
Secured Party may elect. Any remedies exercised in respect of Collateral
constituting Intellectual Property shall be subject to the rights of any
licensees thereof under the terms of any licenses in effect at such time.

4. REPRESENTATIONS AND WARRANTIES. Obligor hereby represents and warrants to
Secured Party that:

(a) Obligor is a corporation duly organized and validly existing under the laws
of Delaware.

(b) the exact legal name of Obligor is as set forth on the signature page of
this Agreement. Obligor has not, during the past five years, been known by or
used any other composite or fictitious name or been a party to any merger or
consolidation.

 

3.



--------------------------------------------------------------------------------

(c) the chief executive office and mailing address of Obligor are located only
at the address identified on the signature page of this Agreement.

(d) Except for the Permitted Liens, Obligor is the legal and equitable owner of
each item of the Collateral in which it purports to grant a security interest
hereunder.

5. EXPENSES OF OBLIGOR’S DUTIES; SECURED PARTY’S RIGHT TO PERFORM ON OBLIGOR’S
BEHALF.

(a) Obligor’s agreements hereunder shall be performed by it at its sole cost and
expense.

(b) If Obligor shall fail to do any act which it has covenanted to do hereunder,
Secured Party may (but shall not be obligated to) do the same or cause it to be
done, either in its name or in the name and on behalf of Obligor, and Obligor
hereby irrevocably authorizes Secured Party so to act.

6. NO WAIVERS OF RIGHTS HEREUNDER; RIGHTS CUMULATIVE.

(a) No delay by Secured Party in exercising any right hereunder, or in enforcing
any of the Obligations, shall operate as a waiver thereof, nor shall any single
or partial exercise of any right preclude other or further exercises thereof or
the exercise of any other right. No waiver of any of the Obligations shall be
enforceable against Secured Party unless in writing and signed by an officer of
Secured Party, and unless it expressly refers to the provision affected; any
such waiver shall be limited solely to the specific event waived.

(b) All rights granted Secured Party hereunder shall be cumulative and shall be
supplementary of and in addition to those granted or available to Secured Party
under any other agreement with respect to the Obligations or under applicable
law and nothing herein shall be construed as limiting any such other right.

7. CERTAIN RELEASES AND TERMINATION.

(a) In connection with any exclusive license by the Borrower of any Intellectual
Property covered by the Lenders’ security interest that is permitted under the
Facility Agreement, the Secured Party will release and terminate the security
interest granted under this Agreement with respect to such Intellectual Property
and will promptly, at Obligor’s expense, execute and deliver to Obligor all
releases and other documents as Obligor shall reasonably request to evidence
such termination and will take such other action as reasonably necessary for the
release of the Liens created hereby on such Collateral; provided, however, that
the Lenders shall have a security interest in all Accounts, license and
royalties fees and other revenues, proceeds, or income arising out of or
relating to such exclusive license or such Intellectual Property.

(b) In connection with any transfers, sales or other dispositions of assets
permitted under the Facility Agreement or any other release of Collateral that
may be required in connection with any other action which is permitted by the
Facility Agreement, the Secured Party will release and terminate the security
interest granted under this Agreement with respect to such assets and will
promptly, at Obligor’s expense, execute and deliver to Obligor all releases and
other documents as Obligor shall reasonably request to evidence such termination
and will take such other action as reasonably necessary for the release of the
Liens created hereby on such Collateral.

 

4.



--------------------------------------------------------------------------------

(c) This Agreement and the security interest granted hereunder shall
automatically terminate when $5,000,000 or less in principal amount of the Loan
remains outstanding, and all rights to the Collateral shall revert to Obligor.
Upon any such termination of the security interests hereunder, Obligor shall be
entitled to the return, upon its request and at its expense, of any Collateral
held by the Secured Party and the Secured Party will, at Obligor’s expense,
execute and deliver to Obligor all releases and other documents as Obligor shall
reasonably request to evidence such termination and will take such other action
as reasonably necessary for the release of the Liens created hereby on the
Collateral.

8. GOVERNING LAW; JURISDICTION; CERTAIN WAIVERS.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without giving effect to the conflicts of laws
principles thereof other than Sections 5-1401 and 5-1402 of the General
Obligations Law of such State.

(b) Each party hereby irrevocably submits to the jurisdiction of the state and
federal courts sitting in The City of New York, borough of Manhattan or the City
of San Diego for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or other
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, or that such court, action or other proceeding is improper.
Final non-appeal able judgment against any party in any such action, suit or
other proceeding shall be conclusive and may be enforced in any other
jurisdiction by suit on the judgment. Nothing contained in this Agreement shall
affect the right of any party to commence legal proceedings in any court having
jurisdiction, or concurrently in more than one jurisdiction, or to serve
process, pleadings and other legal papers upon the other party(ies) in any
manner authorized by the laws of any such jurisdiction. Each party irrevocably
waives, to the fullest extent permitted by applicable law, any objection which
it may now or hereafter have to the laying of venue of any such action, suit or
other proceeding brought in the courts in the State of New York, in the County
of San Diego or in the United States District Court for the Southern District of
New York, and any claim that any such action, suit or other proceeding brought
in any such court has been brought in an inconvenient forum.

(c) EACH PARTY HEREBY WAIVES ANY AND ALL RIGHTS TO DEMAND A TRIAL BY JURY IN ANY
ACTION, SUIT OR OTHER PROCEEDING ARISING OUT OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

9. DEFINITIONS. All terms used herein which are defined in Article 1 or Article
9 of the UCC shall have the meanings given therein unless otherwise defined in
this Agreement. Other capitalized terms used herein and not otherwise defined
shall have the meanings given to such terms under the Facility Agreement. All
references to the plural herein shall also mean the singular and to the singular
shall also mean the plural unless the context otherwise requires. All references
to Obligor and Secured Party pursuant to the

 

5.



--------------------------------------------------------------------------------

definitions set forth in the recitals hereto, or to any other person herein,
shall include their respective successors and assigns. The words “hereof”,
“herein”, “hereunder”, “this Agreement” and words of similar import when used in
this Agreement shall refer to this Agreement as a whole and not any particular
provision of this Agreement and as this Agreement now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced. The
word “including” when used in this Agreement shall mean “including, without
limitation.” As used herein:

“Intellectual Property” shall mean any copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work, whether published or unpublished, any patents, patent
applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, trademarks, service marks and, to the extent permitted under applicable
law, any applications therefor, whether registered or not, and the goodwill of
the business of Borrower connected with and symbolized thereby, know-how,
operating manuals, trade secret rights, rights to unpatented inventions, and any
claims for damage by way of any past, present, or future infringement of any of
the foregoing.

“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York and any successor statute, as in effect from time to time (except that
terms used herein which are defined in the Uniform Commercial Code as in effect
in the State of New York on the date hereof shall continue to have the same
meaning notwithstanding any replacement or amendment of such statute except as
Secured Party may otherwise determine).

The words “it” or “its” as used herein shall be deemed to refer to individuals
and to business entities.

10. NOTICES.

Any notice, request or other communication to be given or made under this
Agreement shall be in writing. Such notice, request or other communication shall
be deemed to have been duly given or made when it shall be delivered by hand,
international courier (confirmed by facsimile), or facsimile (with a hard copy
delivered within two (2) Business Days) to the party to which it is required or
permitted to be given or made at such party’s address specified below or at such
other address as such party shall have designated by notice to the other
parties.

 

  (A) If to Secured Party:

Deerfield Private Design Fund, L.P.

780 Third Avenue, 37th Floor

New York, New York 10017

Attention: James E. Flynn

Facsimile: (212) 573-8111

 

6.



--------------------------------------------------------------------------------

with a courtesy copy (not constituting notice) to:

Katten Muchin Rosenman LLP

575 Madison Avenue

New York, New York 10022-2585

Facsimile: (212) 894-5827

Attention: Robert I. Fisher

 

  (B) If to Obligor:

Arena Pharmaceuticals, Inc.

6166 Nancy Ridge Drive

San Diego, CA 92121

Attention: Chief Financial Officer and General Counsel

Facsimile: (858) 677-0065

with a courtesy copy (not constituting notice) to:

Cooley Godward Kronish LLP

4401 Eastgate Mall

San Diego, CA 92121

Attention: Steven Przesmicki

Facsimile: (858) 550-6420

11. GENERAL.

(a) This Agreement shall bind and inure to the respective successors and assigns
of the parties.

(b) If any provision contained in this Agreement shall be invalid, illegal or
unenforceable in any respect under any law, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby. The parties shall endeavor in good faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provision.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7.



--------------------------------------------------------------------------------

Dated in San Diego, California as of the date first above written.

 

OBLIGOR:     SECURED PARTY: ARENA PHARMACEUTICALS, INC.     DEERFIELD PRIVATE
DESIGN FUND, L.P.

By:

 

/s/    Jack Lief

    By:  

/s/    James E. Flynn

Name:

  Jack Lief     Name:   James E. Flynn

Title:

  President and CEO     Title:   General Partner Address:       SECURED PARTY:  
6166 Nancy Ridge Drive       San Diego, CA 92121     DEERFIELD PARTNERS, L.P.  
    By:  

/s/    James E. Flynn

      Name:   James E. Flynn       Title:   General Partner       SECURED PARTY:
      DEERFIELD INTERNATIONAL LIMITED       By:  

/s/    James E. Flynn

      Name:   James E. Flynn       Title:   Director       SECURED PARTY:      
DEERFIELD PRIVATE DESIGN INTERNATIONAL, L.P.       By:  

/s/    James E. Flynn

      Name:   James E. Flynn       Title:   General Partner



--------------------------------------------------------------------------------

SECURED PARTY: DEERFIELD SPECIAL SITUATIONS FUND, L.P. By:  

/s/    James E. Flynn

Name:   James E. Flynn Title:   General Partner SECURED PARTY: DEERFIELD SPECIAL
SITUATIONS FUND INTERNATIONAL LIMITED By:  

/s/    James E. Flynn

Name:   James E. Flynn Title:   Director



--------------------------------------------------------------------------------

SCHEDULE 1

LENDERS

Deerfield Private Design Fund, L.P.

Deerfield Private Design International, L.P.

Deerfield Partners, L.P.

Deerfield International Limited

Deerfield Special Situations Fund, L.P.

Deerfield Special Situations Fund International Limited

 

10.



--------------------------------------------------------------------------------

SCHEDULE 2

PLEDGED OR RESTRICTED ACCOUNTS

$79,955 held in an account for the benefit of Alexandria Real Estate Equities
for Obligor’s leased building at 6166 Nancy Ridge Drive

$663,367 held in an account for the benefit of Alexandria Real Estate Equities
for Obligor’s leased buildings at 6138-6150 Nancy Ridge Drive

 

11.